t c memo united_states tax_court brent edward crummey and cheryl battista crummey commissioner of internal revenue respondent petitioners v docket no filed date brent edward crummey and cheryl battista crummey pro sese lewis a booth ii christina white student and yvette nunez student for respondent memorandum findings_of_fact and opinion cohen judge respondent determined additions to tax and penalties in relation to petitioners’ federal_income_tax liabilities as follows additions to tax penalties year sec_6651 dollar_figure dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure dollar_figure respondent has now conceded that cheryl battista crummey is not liable for any sec_6651 fraudulent_failure_to_file penalty the issues are whether brent edward crummey petitioner is liable for the sec_6651 penalties and whether petitioners are liable for the sec_6651 failure to pay timely additions unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in houston texas when they filed their petition during the years in issue petitioner worked for symantec corp or a predecessor as a computer systems engineer he received compensation of dollar_figure in dollar_figure in and dollar_figure in federal_income_tax of dollar_figure dollar_figure and dollar_figure was withheld from his wages for those years respectively petitioners filed a form_1040 u s individual_income_tax_return for petitioners did not file timely form sec_1040 for the years in issue instead petitioner prepared and filed form sec_1041 u s income_tax return for estates and trusts for and in the name of the brent e crummey_trust for he created a document and sent it to the internal_revenue_service irs with the following explanation to whom it may concern this trust hereby provides its income deductions and overpayment information on the page entitled income_tax return with attached supporting schedules and statements for tax_year since the internal_revenue_service has informed this trust that irs tax_return form_1041 is not the proper form for this trust to file and that doing so could be construed as a criminal offense we have created a return for this trust to comply with the law as noted on the return we have determined no tax_liability for tax_year on the form sec_1041 and on the document for he reported his wages deducted fiduciary fees and income distributions that eliminated taxable_income and claimed refunds of the amounts that had been withheld from his wages petitioner received refunds of the withheld tax for and the brent e crummey_trust was fictitious and based solely on petitioner’s convoluted and frivolous characterization of the effect of the social_security system as described below the document for was filed after petitioner had been interviewed by irs agents on date with respect to petitioners’ tax_year one irs agent explained that if petitioners filed a joint_return on form_1040 then their tax_liability would be less than if the irs prepared a separate_return for each of them during that interview petitioner presented convoluted and frivolous arguments denying that he was the taxpayer in question insisting that the appropriate forms had been filed and purporting to draw a distinction between the taxpayer who filed the returns and himself as a human who could not be numbered on date petitioner was indicted in the u s district_court for the southern district of texas on six counts of making false claims for tax refunds under u s c sec for through united_states v crummey no 10-cr-315 s d tex filed date he was convicted after a jury trial and found guilty on all counts in judgment was entered date he was ordered to cooperate with the irs in the collection of assessed tax_liabilities for tax_year sec_2002 to and to pay restitution of dollar_figure in date petitioners sent to the irs documents styled as amended joint returns for and and a letter stating their position as follows to james r gerber revenue_agent we are writing this letter to clarify the filing of the and joint tax returns we do not waive the three year statute_of_limitations applicable to the tax years for said returns nor do we waive the restrictions on assessment and collection of any alleged deficiencies for said tax years we further do not agree or accept any alleged overassessment for said tax years we understand the internal_revenue_service does not agree with us concerning the factual and legal nature of the subject taxpayers however we recognize that from its inception the relationship offered to and accepted by us from the social_security administration has always been recognized as an offer to hold the social_security card which is the property of the ssa for the benefit of the united_states government the ssa assigns a number called the social_security account number ssn to an ssa created and administered account to track earnings from any trade_or_business activity involving said card and account number we recognize that the cardholder is under a duty to account for the earnings and expenses related to the use of said ssa property in trade_or_business activity as required by the internal revenue laws we further recognize that earnings by said trust require payment of funds to the united_states government in accord with fica_taxes in applying the law to those facts the relationship is an agency trust created by statute each respective taxpayer assigned the ssn is the same taxpayer the irs assigned an ein--they are one and the same person those persons are not us the natural man or woman to whom lend consciousness and physical capacities to said trusts ssns are not identification numbers for people although brent crummey a living man and cheryl crummey a living woman actually provided the work performed by each respective trust by lending them physical capacity and consciousness it is clear the irs refuses to recognize the duty for each said trust to deduct wages earned by said trustees for said work it is equally clear that irs refuses to recognize that a man’s wages for work he actually performed in his private property which does not constitute as income in accord with the amendment of the united_states constitution unfortunately we also recognize that neither the irs nor the judicial branch of the united_states adheres to the constitutional limitations as established by the constitution of the united_states of america th out of fear of continued prosecution of us by irs using false evidence as has already been done to brent crummey the trust taxpayers submit said returns for filing to you based on irs’s demand that said agency trusts file returns as individuals furthermore said returns have been filed because you allege the previous form 1041s filed by said trust taxpayers were not valid returns thus the trust taxpayers never filed a return for said tax years opinion the petition in this case was filed date petitioners maintained their positions described in the date letter in their petition and continuously through the time their pretrial memorandum was filed on date petitioner persisted in those claims notwithstanding his criminal conviction several years earlier at the time of trial on date petitioner abandoned his positions and testified that he had taken the positions in good_faith he apparently did so after consulting with an attorney who volunteered to counsel unrepresented taxpayers without charge at the time of tax_court calendar call and before trial petitioner claimed that he had reached his conclusions after his own internet research he explained that he had always been successful with self-taught actions such as his computer skills but now recognizes that those abilities do not extend to legal matters petitioner cheryl battista crummey did not appear for trial although she executed the stipulation which included relevant documents because petitioners’ earlier meritless positions have been abandoned we do not address them cf 737_f2d_1417 5th cir holding that courts are not obliged to address baseless insupportable positions designed only to obstruct governmental authority fraudulent_failure_to_file returns sec_6651 provides a penalty of of the amount_required_to_be_shown_as_tax on unfiled returns if the failure_to_file the returns is fraudulent in applying sec_6651 to determine whether petitioner’s failure_to_file tax returns was fraudulent we consider the same elements considered in cases involving former sec_6653 and present sec_6663 see 102_tc_632 niedringhaus v commissioner t c the civil_fraud penalty is a sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b fraud may be proved by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 circumstantial evidence of fraud includes badges_of_fraud such as those present here a longtime pattern of failure_to_file returns filing false documents failure to cooperate with taxing authorities in determining the taxpayer’s correct liability and implausible or inconsistent explanations of behavior see eg 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 763_f2d_1139 10th cir aff’g tcmemo_1984_152 252_f2d_56 9th cir 75_tc_1 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir additions to tax for fraud have frequently been imposed on taxpayers like petitioner who were knowledgeable about their taxpaying responsibilities and consciously decided to unilaterally opt_out of our system of taxation 94_tc_316 see niedringhaus v commissioner t c pincite chase v commissioner tcmemo_2004_142 tonitis v commissioner tcmemo_2004_60 madge v commissioner tcmemo_2000_370 aff’d 23_fedappx_604 8th cir greenwood v commissioner tcmemo_1990_362 frivolous arguments coupled with affirmative acts designed to evade federal_income_tax support a finding of fraud see eg rowlee v commissioner t c pincite6 porter v commissioner tcmemo_2015_122 at bennett v commissioner tcmemo_2014_256 at in this case we have evidence of petitioner’s affirmative acts of filing false documents to claim and receive refunds of the tax withheld from his wages during and the form sec_1041 that he filed were deliberately deceiving and the document was filed after he was interviewed by revenue agents who told him that he should file individual returns rather than fiduciary returns because the documents that he originally filed were based on a fictitious trust they were not an honest and reasonable attempt to satisfy the requirements of the tax law thus they do not qualify as valid returns for purposes of the statute_of_limitations or to avoid sec_6651 additions to tax see 82_tc_766 aff’d per curiam 793_f2d_139 6th cir petitioner was not a fiduciary and did not reasonably believe that the form sec_1041 were appropriate to report his wages cf 309_us_304 holding that the statute_of_limitations applied where the taxpayer was a fiduciary and the form_1041 return was valid even though incomplete the only status that those form sec_1041 have are as proof of false claims for refund they supported his criminal conviction and now support our conclusions as to civil_fraud petitioner has offered no explanation of his failure to report on individual returns the fiduciary fees and the income distributions that were deducted on the form sec_1041 petitioner’s writing in correspondence with the irs and in documents filed in this court shows him to be literate and articulate he must have known that his arguments had no merit he ignored decades of authority refuting imaginative attempts to avoid individual income_tax_liability his internet research was selective and apparently was never accompanied by consultations with competent tax professionals petitioner testified that he first read a book called cracking the code written by a convicted felon and serial tax evader see waltner v commissioner tcmemo_2014_35 at although he recognized the errors in that book’s analysis he concocted his own scheme of tax_avoidance when asked about authorities contrary to his position he testified i did read a tax_court case where somebody else had brought this up back in i think it was or i think that they did mention that in my criminal trial but at the time i didn’t really pay attention to that case and i understand now that the court in that case kind of made it pretty clear i guess for me led me to see where i was going wrong in making assumptions about what i had been reading and what facts that i am--you kind of put--you kind of find yourself putting facts into kind of what you want to see as opposed to a more i guess objective view so it was probably after my delinquent returns were filed yet he persisted in his frivolous position until the trial of this case petitioner’s last-minute change_of heart does not excuse or erase his intent at the time that his tax returns for and were due but were not filed see 464_us_386 affirming that a taxpayer’s later behavior does not absolve a taxpayer of his antecedent fraud porter v commissioner tcmemo_2015_122 if he had acted in good_faith he would have abandoned his false claims when he was first confronted by the irs and the legal consequences all of the objective facts and circumstances are clear_and_convincing evidence that petitioner’s failure_to_file valid returns was accompanied by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes we therefore reject his belated claim of good-faith belief in the positions he espoused failure_to_pay_tax shown on returns sec_6651 imposes an addition_to_tax of up to for failure to timely pay tax shown on a return the commissioner has the burden of going forward to show that the addition_to_tax is appropriate see sec_7491 that burden includes showing that a return was filed for each year in issue 127_tc_200 aff’d 521_f3d_1289 10th cir the stipulation includes the belated returns that petitioners filed in date on those returns they reported taxes that were due on date and the belated returns are a basis for us to determine applicability of the sec_6651 additions see generally estate of nemerov v commissioner tcmemo_1998_186 thus respondent’s burden of production has been satisfied and petitioners must show reasonable_cause in order to avoid the additions to tax see 116_tc_438 at the time that the late returns were filed both petitioners were still raising their frivolous positions concerning their individual income_tax liabilities they have not shown reasonable_cause and the sec_6651 additions are sustained petitioner’s last-minute abandonment of his prior positions is not wasted he may have avoided a penalty not to exceed dollar_figure under sec_6673 for commencing or maintaining this action primarily for delay he should keep that section in mind however in deciding on his future course of conduct in view of respondent’s concession as to cheryl crummey the decision to be entered will reflect that she is not liable for any sec_6651 penalty but otherwise decision will be entered for respondent
